Citation Nr: 1211275	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-14 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder (claimed as posttraumatic stress disorder(PSTD)), to include PTSD, major depressive disorder, obsessive-compulsive disorder, general anxiety disorder, neurotic depression, anxiety disorder, not otherwise specified (NOS), depression, NOS, adjustment disorder and panic disorder (hereinafter, an acquired psychiatric disorder), and, if so, whether service connection for such is warranted.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to January 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

In April 2007, the Veteran presented testimony at a hearing conducted at the Milwaukee RO before a Decision Review Officer (DRO).  A transcript of this hearing is in the Veteran's claims folder.

The Board remanded the Veteran's claim for further procedural and evidentiary development in June 2010.  That development was completed, and the case was returned to the Board for appellate review.  

The issue of entitlement to service connection for alcohol abuse, claimed as secondary to an acquired psychiatric disorder, has been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See a December 2007 statement from the Veteran.  Therefore, the Board does not have jurisdiction over this claim, and it is REFERRED to the AOJ for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Characterization of the issue on appeal

As noted by the Board in the June 2010 remand, due to the Veteran's varying psychiatric diagnoses and the United States Court of Appeals for Veterans Claims' (the Court's) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue on appeal has been recharacterized as stated on the title page.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The July 2005 rating decision is final.

2.  Some of the evidence received since the July 2005 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.302, 20.1103 (2011).  

2.  The evidence received subsequent to the July 2005 rating decision is new and material and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's claim for service connection and, therefore, regardless of whether the requirements of Kent have been met in this case, no harm or prejudice to the Veteran has resulted.  Thus, the Board concludes that the current laws and regulations as they pertain to new and material evidence have been complied with, a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service Connection - in general, PTSD, congenital disorders and aggravation of preexisting disorders

As noted in the Introduction, the Veteran initially sought service connection for PTSD, and the Board has recharacterized the Veteran's claim to include all acquired psychiatric disorders in light of the Court's holding in Clemons.  The Board notes that service connection claims for PTSD are governed by separate regulations and developmental procedures than service connection claims for other disorders, as will be discussed below.  In order to afford the Veteran every available opportunity under the law, the Board will consider the facts of the Veteran's claim under the laws and regulations pertaining to claims for service connection for PTSD as well as service connection claims, in general.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads:

(f)(3)  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board observes that the primary effect of the amendment of 38 C.F.R. § 3.304(f) (3) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA or VA contracted psychiatrist or psychologist.  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the Veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines that the Veteran did not engage in combat with the enemy or was a POW, or that the Veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the Veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2011).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  (The Board notes that the aforementioned are the current provisions related to PTSD claims based on personal assault).

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states that, in cases of assault, development of alternate sources for information is critical.  There is provided an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals. Id.  In addition, 38 C.F.R. § 3.304(f)(3) provides that behavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor.  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "(v)isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153. 

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the Veteran was in sound condition at entry to service as to the disability for which he or she seeks service connection - must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Congenital or developmental defects such as personality disorders are not "diseases or injuries" within the meaning of applicable statutes and regulations.  However, where, during service, a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).  

New and Material Evidence

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).




Discussion

The Veteran's initial claim for service connection for a PTSD was originally denied by the RO in an August 2004 rating decision.  The Veteran was provided notification of the decision and his appellate and procedural rights, but did not appeal the decision.  Therefore, the decision is final.  38 C.F.R. § 20.1103.  In January 2005, the Veteran requested "reconsideration" of the RO's August 2004 denial of his PTSD claim.  The RO accepted this as a new claim for service connection for PTSD, and denied such in the July 2005 rating decision without consideration of whether new and material evidence had been submitted under 38 U.S.C.A. § 5108.  The Veteran was provided notification of the decision and his appellate and procedural rights, but did not appeal the decision, and thus, the July 2005 rating decision is final.  38 C.F.R. § 20.1103.  

In March 2006, the Veteran requested "reconsideration" of the RO's July 2005 denial of his PTSD claim.  The RO accepted this statement as a petition to reopen the Veteran's previously claim of entitlement to service connection for PTSD.  The claim was denied by the RO in the August 2006 rating decision and the Veteran, thereafter, perfected the present appeal.  While the August 2006 noted the previous denial of the Veteran's claim in July 2005, the matter of whether new and material evidence had been submitted under 38 U.S.C.A. § 5108 was not addressed.  However, as noted by the Board in the October 2006 remand, the Veteran's claim was previously denied in a final rating decision, and thus, he must submit new and material evidence sufficient to reopen this claim.  

The evidence on file at the time of the previous denial in July 2005 consisted of private treatment records from Mercy Hospital, the Veteran's service treatment records, and Veteran's service personnel records, the Veteran's VA outpatient and inpatient treatment records, statements from the Veteran, to include his report of a stressful event involving a helicopter crash during service, and the report of the June 2004 VA examination.  The RO denied the Veteran's PTSD claim in the July 2005 rating decision because the evidence failed to reflect that the Veteran's congenital personality disorders and preexisting acquired psychiatric disorders (major depressive disorder and obsessive-compulsive disorder) were aggravated by his service, to include his reported stressor concerning a helicopter crash.  This denial was based largely on the June 2004 VA examiner's opinion that this reported stressor event was not of sufficient severity to aggravate the Veteran's preexisting acquired psychiatric disorders and/or personality disorders.  See the June 2004 VA examination report.  

As the previous denial of service connection was premised on a finding that the Veteran's preexisting acquired psychiatric disorders and/or personality disorders were not permanently aggravated by his service, to include a reported in-service stressor event, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to pertain to that fact.  

The evidence associated with the claims file subsequent to the July 2005 rating decision includes private treatment records, a favorable decision from the Social Security Administration (SSA) with associated treatment records, VA inpatient and outpatient treatment records, the Veteran's statements and testimony at the April 2007 DRO hearing, a February 2008 statement from the Joint Service Records Research Center (JSRRC) and the report of the August 2010 VA examination.  With respect to the private treatment records, VA treatment records and SSA treatment records, the Board finds that the records are new, but not material.  The records continue to show ongoing treatment for the Veteran's acquired psychiatric disorders, but are essentially redundant and cumulative of the private treatment records associated with the claims file at the time of the July 2005 rating decision.

However, the Board observes that the Veteran has asserted a new stressor event since the July 2005 rating decision.  Specifically, the Veteran has contended that he was raped by a civilian woman while stationed in Oregon in 1994.  See a May 2006 VA treatment record, an October 2006 private psychiatric evaluation from D.M.S., Ph.D., the April 2007 DRO hearing transcript and a December 2007 statement from the Veteran.  First, the Board finds that this evidence is "new" as the Veteran did not being sexually assaulted during his service at any time prior to the July 2005 rating decision.  The Board also finds that this evidence is "material."  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board notes that in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Board finds that the evidence concerning an in-service sexual assault is related to an unsubstantiated element, i.e., whether the Veteran incurred an in-service stressor event sufficient to permanently aggravate his preexisting acquired psychiatric disorders and/or personality disorders.  Although the Veteran's service records are devoid of any evidence of the Veteran's alleged in-service sexual assault, for the purposes of reopening the claim, his statements are  presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Furthermore, when the Veteran's statements are viewed in conjunction with the other evidence of record, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim in that a VA examination would be required to resolve the issues of whether the Veteran's alleged in-service sexual assault occurred and, if so, whether it was of sufficient severity to aggravate the Veteran's preexisting acquired psychiatric disorders and/or personality disorders.  See Shade, id.  Therefore, the Veteran's reports of an in-service sexual assault are found to be new and material evidence and the Veteran's request to reopen the claim for service connection for an acquired psychiatric disorder is granted.  However, as is discussed below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be adjudicated.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted.


REMAND

Reasons for Remand:  To provide the Veteran with complete and appropriate notice, to obtain outstanding VA treatment records and to afford the Veteran a VA examination.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The laws and regulations applicable to claims for acquired psychiatric disorders, to include PTSD, congenital disorders, claims based on in-service sexual assaults and aggravation of preexisting disabilities have been noted above and will not be repeated for the sake of economy.  

The June 2004 and August 2010 VA examiners both opined that the Veteran's obsessive-compulsive disorder, major depressive disorder and personality disorders at least as likely as not preexisted his service, and were not at least as likely as not permanently aggravated by his service, to include his reported stressor concerning a helicopter crash.  Both examiners reasoned that the Veteran's stressor event was not of sufficient severity to permanently aggravate the Veteran's preexisting acquired psychiatric disorders and/or personality disorders.  See the June 2004 and August 2010 VA examination reports.  The Board notes that the VA examiners erred in using the "at least as likely as not" standard rather than the "clear and unmistakable" standard when addressing whether the Veteran's acquired psychiatric disorders and personality disorders preexisted his service.  However, the Court has held that the "least as likely as not" language is not fatal to medical opinions as long as there was an adequate explanation of whether the opinion rises to the level of clear and unmistakable evidence despite the equivocal phrase.  See Emenaker v. Peake, 551 F.3d 2332, 1335 (Fed. Cir. 2008).  The RO has continued to deny the Veteran's service connection claim based on these opinions.  

However, the Veteran has asserted that he incurred an in-service sexual assault in 1994 while stationed in Oregon.  See a May 2006 VA treatment record, an October 2006 private psychiatric evaluation from D.M.S., Ph.D., the April 2007 DRO hearing transcript and a December 2007 statement from the Veteran.  In a November 2007 deferred rating decision, the RO noted the Veteran's reports of an in-service sexual assault.  While the RO submitted the Veteran's stressor statements, to include the alleged sexual assault, to the JSRRC for verification, the February 2008 reply from the JSRRC specifically states "Please not that the JSRRC Coordinator does not analyze personal trauma stressors.  It will be noted here for historical purposes."  See a February 2008 reply from the JSRRC.  It does not appear that the RO further developed the Veteran's sexual assault stressor, and the August 2010 VA examiner failed to address such.  

Regarding claims for service connection for PTSD based on a personal assault, the Court has stated that "VA has provided special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis" with regard to personal assault cases.  Patton v. West, 12 Vet. App. 272 (1999).  In other words, if a personal assault cannot be verified based on the evidence of record, a VA clinician may review of the Veteran's VA claims file and provide an opinion concerning whether or not the alleged assault occurred. 

In the present case, the Veteran's extensive psychiatric symptomatology has been noted, and he has asserted that he incurred an in-service sexual assault.  The Board concludes that a VA examination is necessary to determine whether the Veteran was assaulted during his service and, if so, whether this personal assault resulted in a permanent aggravation of his preexisting acquired psychiatric disorders and/or personality disorders.  Since the August 2010 VA examiner failed to address these matters, the Board concludes that August 2010 VA examination report is inadequate for the purposes of this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Also, while the RO provided the Veteran with eight notice letters in connection with his claim, these letters failed to outline the more particularized requirements regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5) (hereinafter the M21-1R).  

Moreover, as noted above, during the pendency of the present appeal, 38 C.F.R. § 3.304(f) has been amended.  While it does not appear that the amendment to 38 C.F.R. § 3.304(f) would impact the Veteran's claim, since the claim is being remanded for other matters, the RO/AMC should provide the Veteran with the recent amendment to 38 C.F.R. § 3.304(f). 

If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the RO/AMC because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  

The most recent VA treatment records from the VA Community Based Outpatient Clinic in Janesville, Wisconsin, and Middleton Memorial VA Hospital in Madison, Wisconsin, are dated in March 2009 and November 2009, respectively.  As this claim is being remanded, the Board finds that the RO/AMC should also obtain updated VA treatment records from these facilities.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain updated VA treatment records from the VA Community Based Outpatient Clinic in Janesville, Wisconsin, dated from March 2009 through the present and from Middleton Memorial VA Hospital in Madison, Wisconsin, dated from September 2011 through the present. 

All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

2.  The RO/AMC must provide the Veteran with complete notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to specifically include (1) the July 2010 amendments to 38 C.F.R. § 3.310(f) and (2) claims for service connection for PTSD based on personal assault.  A copy of this notice letter should be associated with the Veteran's VA claims file.  See Patton v. West, 12 Vet. App. 272 (1999), and the M21-1R, Part IV, Subpart ii, Section D, Chapter 17.  

3.  Thereafter, the RO/AMC must provide the Veteran a VA examination in connection with his claim for service connection for an acquired psychiatric disorder.  The Veteran's entire VA claims file, to include a copy of this remand, must be made available to the physician (a VA psychiatrist or psychologist) designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies, to include psychological testing should be accomplished, and all clinical findings should be reported in detail. 

In reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any signs/indicators or change of behavior or performance subsequent to the claimed assault alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence to changes.  The examiner should then address the following:  

a.  Identify all disorders present on Axis I and Axis II.  

b.  For each disorder identified in part (a), the examiner should provide an opinion concerning whether the disorder preexisted the Veteran's service.  

c.  Is it at least as likely as not (at least a 50 percent probability) that any in-service assault described by the Veteran occurred, to include his report of being raped by a civilian woman in 1994 while stationed in Oregon.  

d.  If the responses to (b) and (c) are positive, provide an opinion addressing the likelihood that any preexisting Axis I disorder was permanently aggravated beyond the normal progression of the disease during the Veteran's service, to include the alleged sexual assault.  

e.  If the responses to (b) and (c) are positive, provide an opinion addressing the likelihood that any preexisting Axis II disorder was subject to a superimposed injury or disease during the Veteran's service, to include the alleged sexual assault.  

f.  If the examiner concludes that any identified Axis I and/or Axis II disorder(s) did NOT preexist his service AND the Veteran did incur and in-service personal assault, provide an opinion whether it is at least as likely as not that the identified disorder(s) is/are the result of the Veteran's service, to include his the alleged sexual assault.  

If the examination cannot provide any of the requested opinions without resorting to mere speculation, such should be stated along with rationale for that conclusion. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the Veteran's claim should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


